Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2020

                                  No. 04-20-00135-CV

        IN THE INTEREST OF J.O.H., R.F.B., H.R., J.J.R., and M.L.D.L., Children

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-PA-00260
                   Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant is indigent; no costs of court are taxed in this appeal.

      It is so ORDERED on April 29, 2020.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court